Citation Nr: 1752797	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for a bilateral hand disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection.


REMAND

The Board finds that additional development is required for the claims for service connection for knee, hand, and shoulder disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claim for service connection for a right knee disability, the Board previously remanded the claim to schedule the Veteran for a VA examination to determine the nature and etiology of the claimed knee disability, and to specifically reconcile the previous opinions from April 2012.  However, no examinations were provided to the Veteran, and no opinions regarding the nature and etiology of any right knee disability were made by any examiner.  Therefore, the Board finds that the current evidence of record remains insufficient to be dispositive of the claim for service connection, positively or negatively, and as such the Board must remand the claim for an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board finds that the record also requires some clarification with regard to the April 2012 addendum opinion by the VA examiner Dr. B. G. Specifically, the Board notes that the addendum opinion, while speaking of the Veteran's in-service injuries to the right knee, and listing those questions related to the claim for a right knee disability, ultimately determined a negative opinion but noted the Veteran's right hip.  The Board notes that the Veteran does not currently have a claim, nor is there record of any claim for service connection for any right hip condition.  While it can be assumed that the examiner noted the 'hip' in error, while meaning to refer to the right knee, clarification is required, as it directly affects the probative value of the opinion. 

With regard to the claim for service connection for bilateral shoulder and hand disabilities, the Board finds that in the spirit of providing the Veteran every opportunity to substantiate the claims that another opportunity shall be provided to the Veteran to appear at an examination.  The record does not show evidence that the Veteran received sufficient notice of the date, time, and location for the examination.  However, no such opportunity will be further extended if the Veteran again fails to show at an examination without demonstrating good cause.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
  
Additionally, the Board finds that the Veteran's claimed left knee condition is considered inextricably intertwined with the remanded right knee claim addressed herein, as any potential examination or development may include additional medical evidence for the claimed left knee condition.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, as the issue of entitlement to service connection for a right knee disability must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Schedule the Veteran for a VA joints examination with the same examiner as conducted the April 2016 examination.  If that examiner is not available, another suitably qualified examiner should be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to report on the nature and etiology of any knee disability, to include a current diagnosis.  The examiner should opine whether it is as likely as not (50 percent probability or more) that any current knee disability is related to service or any incident of service.  A complete rationale for any opinion expressed should be included in the report.  Even if no examination is possible, due to the fact that the Veteran did not appear at the examination, or for any other reason, the examiner should still opine on the etiology of any diagnosed disability of either knee.  The examiner is specifically asked to address the previous opinions and examinations, to include reconciling the contradicting opinions.  With regard to the claim for shoulder and hand disabilities, the examiner is asked to diagnose any current shoulder and hand disabilities.  The examiner should opine whether it is as likely as not (50 percent probability or more) that any current bilateral hand or bilateral shoulder disability is related to service or any incident of service.  A complete rationale for any opinion expressed should be included in the report.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

Department of Veterans Affairs


